MAUCK, J.:
Epitomized Opinion
Plaintiff sued defendant, a surgeon, for leaving gauze in a wound when he operated upon her. The Common Pleas Court directed a verdi it for defendant. The defendant and his assistants treated her for six months after the operation. Thereafter, gauze was found in the wound by another physician. Plaintiff contended that defendant was negligent (1) in failing to remove the gauze at the time of the operation and (2) in failing to remove it at any time after the operation. In reversing the judgment of the lower court the Court of Appeals held:
_ 1. It was error for the trial court to direct a verdict for the defendant when the evidence disclosed that gauze was found in the'wound after the operation and treatment by defendant and assistants, even though the evidence does not show at what time t¿e gauze was left in the wound. There was a sci: of evidence to go to the jury.